Citation Nr: 1413006	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO. 10-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to September 18, 2006, and in excess of 20 percent from September 18, 2006 forward for a service-connected left lower leg scar.

2. Entitlement to a compensable rating prior to March 27, 2012, and in excess of 10 percent from March 27, 2012 forward for service-connected peroneal nerve entrapment.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. In that decision, the RO granted service connection for a left lower leg scar at a disability level of 10 percent and denied entitlement to a compensable rating for service-connected peroneal nerve entrapment.

The Board notes that the RO granted an increased rating of 20 percent for the Veteran's service-connected left lower leg scar in a January 2010 rating decision and granted an increased rating of 10 percent for a service-connected peroneal nerve entrapment in a June 2012 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claims are still in controversy and therefore still on appeal. Id. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal claim for entitlement to TDIU in November 2013. Therefore, the Board finds that a claim for TDIU has been raised by the record.

The Board remanded the issues on appeal for additional development in August 2007 and July 2010. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period prior to August 30, 2002, the Veteran's service-connected left lower leg scar was superficial with objective pain and tenderness on demonstration; and was not manifested by disfigurement of the head, face or neck, third degree burn scars affecting an area exceeding 77.4 square centimeters, or loss of muscle or joint function.

2. For the period from August 20, 2002, to September 18, 2006, the Veteran's service-connected left lower leg scar was superficial with objective pain on examination; and was not manifested by disfigurement of the head, face or neck, underlying tissue damage, or limitation of function of the affected part, including limitation of motion.

3. For the period prior to September 18, 2006, the Veteran's service-connected peroneal nerve entrapment was manifested by mild incomplete paralysis; and not by moderate or severe incomplete paralysis, complete paralysis characterized by weakened eversion of the foot, complete loss of dorsal flexion of the foot or loss of abduction and weakened adduction of the foot, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, or neuralgia characterized by a dull and intermittent pain.

4. Effective September 18, 2006, the Veteran's combined disability rating for disabilities affecting his left lower leg is 50 percent.


CONCLUSIONS OF LAW

1. The criteria for an increased initial rating in excess of 10 percent prior to September 18, 2006, for a service-connected left lower leg scar have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805 (2001, 2003, & 2013).

2. An increased initial rating in excess of 20 percent from September 18, 2006, forward is prohibited by operation of the amputation rule. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, Table I, 4.68, 4.71a, Diagnostic Codes 5165, 5312-5262, 4.118, Diagnostic Code 7804-5312, 4.124a, Diagnostic Code 8522 (2013).

3. The criteria for a compensable rating prior to September 18, 2006, for service-connected peroneal nerve entrapment have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8521-8523 (2013).

4. An increased rating from September 18, 2006, forward, to include an increased rating in excess of 10 percent from March 27, 2012, forward, for service-connected peroneal nerve entrapment is prohibited by operation of the amputation rule. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, Table I, 4.68, 4.71a, Diagnostic Codes 5165, 5312-5262, 4.118, Diagnostic Code 7804-5312, 4.124a, Diagnostic Code 8522 (2013).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2002, prior to the initial unfavorable adjudication in September 2002. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide. In accordance with Dingess v. Nicholson, the Veteran was provided with further notice in August 2007 informing him how disability rating and effective date are determined. As the letters the Veteran received contained all of the necessary information, the Board finds VA has met its duty to notify.

With respect to the issue of an increased rating for a left lower leg scar, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private medical records identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2002, June 2003, and November 2005. The examinations were adequate because the examiners considered the Veteran's contentions and conducted thorough medical examinations of the Veteran. The Board notes that the claims file was not reviewed in conjunction with the examinations provided. However, the fact that the claims file was not reviewed does not per se render an examination or medical opinion invalid. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-03 (2008). Instead, an examination or opinion is still probative if the examiner was informed of sufficient relevant facts to render an expert opinion. Id. 

Here, the examiners noted the Veteran's account of his symptoms and conducted objective medical evaluations of the disabilities. Further, the focus of an increased rating claim is on the severity of the Veteran's disability at the time of the evaluation. A failure to review the claims file does not undermine the accuracy of the observations and objective measurements taken at the time of the examinations. As a result, the Board finds that the examiners were informed of sufficient relevant facts to provide an accurate depiction of the severity of the Veteran's disabilities at the time of the examinations.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased initial rating for left lower leg scars and an increased rating for peroneal nerve entrapment. See id. at 302-05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

In the interest of clarity, although at the expense of some repetition, the Board will address the two disabilities, and the schedular and extraschedular considerations for each, separately. The Board will first address the claim for an initial increased rating for left lower leg scars, and then the claim for an increased rating for peroneal nerve entrapment.

A. Left Lower Leg Scar

The Veteran contends he is entitled to an initial rating in excess of 10 percent prior to September 18, 2006, and in excess of 20 percent from September 18, 2006 forward for a service-connected left lower leg scar.

1. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2001, 2003, & 2013). Amputation at a level lower than the knee, which would permit a prosthesis controlled by natural knee action, warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5165 (2001, 2003, & 2013). As such, in accordance with the amputation rule, the combined rating for disabilities affecting the left lower leg cannot exceed a rating of 40 percent. 38 C.F.R. § 4.48 (2001, 2003, & 2013).

The Veteran was initially assigned a 10 percent disability rating for his left lower leg scar based on his June 2001 claim for service connection for that disability. This rating was assigned based on the presence of a superficial scar that was tender and painful on objective demonstration. See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001). The present appeal stems from this initial rating.

During the course of the appeal, the regulations pertaining to the evaluation of skin disabilities were amended. See 67 Fed. Reg. 49,590 (July 31, 2002) (effective August 30, 2002). Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).
 
The Veteran's claim was pending at the time of the 2002 amendment, and there is no VA or legislative limitation of the effective date of this amendment. As such, he is entitled to application of the criteria that are the most favorable to his claim. However, an award based on the amended regulations may not be made effective before the effective date of the change. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2013).

Accordingly, the Board will evaluate the Veteran's left lower leg scar under the criteria in effect prior to August 30, 2002, and then the criteria in effect from August 30, 2002, through September 18, 2006, keeping in mind that the revised criteria may not be applied prior to the effective date of the change.

Prior to August 30, 2002, a 10 percent rating, the maximum allowed, was warranted for superficial scars that were tender and painful on objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001). As the maximum allowable rating for superficial scars that were objectively tender and painful was 10 percent, it is not possible to assign the Veteran a higher disability rating under that Diagnostic Code. As such, a higher rating for a superficial and objectively tender and painful scar prior to August 30, 2002, is not warranted. Id. 

No additional higher or alternative ratings under different Diagnostic Codes in effect prior to August 30, 2002, can be applied in this case. The Veteran's service-connected scar does not affect his head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001). There is no medical evidence indicating that the Veteran's scar is the result of a third degree burn or that it covers an area exceeding 77.4 square centimeters. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001). Finally, the August 2002 VA examiner specifically noted no loss of muscle or joint function in either leg and no additional loss of function due to pain, weakness, or fatigue after repetitive testing. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Effective August 30, 2002, Diagnostic Code 7804 allowed for a maximum rating of 10 percent for scars that were superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003). A superficial scar is one that is not associated with underlying soft tissue damage. Id., Note 1. As the maximum allowable rating under this Diagnostic Code is 10 percent, the Veteran is not entitled to an increased initial rating in excess of 10 percent from August 30, 2002 to September 18, 2006, under this Diagnostic Code. 

No additional higher or alternative ratings under different Diagnostic Codes in effect from August 30, 2002, to September 18, 2006, can be applied in this case. The Veteran's scars do not affect his head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003). The November 2005 VA scar examiner noted the Veteran's scar to be 6 centimeters in length and 0.5 centimeters in width with no underlying tissue damage, and therefore the Veteran's scar is not a deep scar with an area that exceeds 77 square centimeters. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2003). 

A rating in excess of 10 percent after August 30, 2002, can be assigned based on limitation of function of the affected part, which includes limitation of motion. 38 C.F.R. §§ 38 C.F.R. § 4.40, 4.45, 4.118, Diagnostic Codes 7805, 5271 (2003). A 20 percent rating for limitation of motion of the ankle is warranted for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003). The terms 'moderate' and 'marked' are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just. See 38 C.F.R. § 4.6 (2003). 

Here, the November 2005 VA examiner during the course of the scar examination noted no loss of function or range of motion as a result of the Veteran's scar. The June 2003 VA examiner during the course of a muscle examination noted right dorsiflexion to 10 degrees and left dorsiflexion to 0 degrees, but also noted that when heel walking the left ankle was able to lift off the ground symmetrically with the right. The November 2005 muscle examination also noted some loss of function that was attributable to the Veteran's service connected left muscle herniation. No further functional impairments or limitations of motion are noted during the August 2002 to September 2006 period. 

In weighing the medical opinions, the Board finds that the VA scar examination carries more probative weight on the issue of the limitation of motion and functional loss attributable to the Veteran's scar, as it was focused solely on the Veteran's scar and the symptoms associated with it, as opposed to the other examinations for which the primary focus was the Veteran's left lower leg muscle herniation. Additionally the November 2005 muscle examiner specifically attributed the functional loss noted to the Veteran's muscle herniation and not the Veteran's scar. As the preponderance of the evidence indicates that the Veteran's left lower leg scar does not result in functional impairment, to include limitation of motion of the affected part, a higher rating based on limitation of function is not warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262, 4.118, Diagnostic Code 7805.

Further, as limitation of motion of the left ankle and functional impairment were directly taken into account in rating the Veteran's service-connected left lower leg muscle herniation, to assign a higher rating for the Veteran's left lower leg scar based on limitation of motion of the left ankle and functional impairment would constitute pyramiding as the symptoms are duplicative, and is therefore prohibited. See 38 C.F.R. § 4.14 (2003); Esteban, 6 Vet. App. at 262.

From September 18, 2006 forward, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left lower leg scar is not warranted the assignment of a higher rating would violate the amputation rule. See 38 C.F.R. § 4.68 (2003). As noted above, the combined disability rating for an extremity may not exceed the rating for amputation at the elective level. Id. A 40 percent disability rating is warranted for amputations below the knee permitting a prosthesis. 38 C.F.R. § 4.71a, Diagnostic Code 5165. To determine a Veteran's combined disability rating, the combined ratings table is used. See 38 C.F.R. § 4.25, Table I (2013).

In accordance with a November 2009 rating decision, the Veteran was assigned an increased rating of 20 percent for his left lower leg scar and an increased rating of 40 percent for his left lower leg herniated muscle. Both increases were assigned an effective date of September 18, 2006. Therefore, as of September 18, 2006, the Veteran was assigned a 40 percent rating for his left lower leg herniated muscle, a 20 percent rating for his left lower leg scar, and a noncompensable rating for his left lower leg peroneal nerve entrapment. Using the combined ratings table, the 40 percent evaluation combines with the 20 percent evaluation to result in a combined rating for the left lower leg of 50 percent. See 38 C.F.R. § 4.25(a) (2013) (stating that combined values are rounded to the nearest number divisible by ten, with values ending in 5 being adjusted upwards). As the Veteran's combined rating effective September 18, 2006, exceeds the maximum 40 percent rating allowable under the amputation rule, a rating in excess of 20 percent from September 18, 2006, forward for a service-connected left lower leg scar is prohibited. 38 C.F.R. § 4.68 (2013).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an initial evaluation in excess of 10 percent prior to September 18, 2006, and in excess of 20 percent from September 18, 2006 forward. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, further staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against an initial rating in excess of 10 percent prior to September 18, 2006, and the amputation rule prevents a rating in excess of 20 percent from September 18, 2006 forward. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

2. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected left lower leg scar is objectively painful and tender on examination. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for the Skin. See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. § 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is objective pain and tenderness on examination. In short, there is nothing exceptional or unusual about the Veteran's benign skin neoplasm as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

B. Peroneal Nerve Entrapment

The Veteran contends he is entitled to a compensable rating prior to March 27, 2012, and in excess of 10 percent from March 27, 2012 forward for service-connected peroneal nerve entrapment.

1. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2013). Amputation at a level lower than the knee, which would permit a prosthesis controlled by natural knee action, warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5165 (2013). As such, in accordance with the amputation rule, the combined rating for disabilities affecting the left lower leg cannot exceed a rating of 40 percent. 38 C.F.R. § 4.48 (2013).

The Veteran's peroneal nerve entrapment is currently rated at a noncompensable level prior to March 27, 2012, and a 10 percent from March 27, 2012, forward. 38 C.F.R. § 4.124a, Diagnostic Code 8522. A noncompensable rating is warranted for mild incomplete paralysis of the superficial peroneal nerve. Id. A 10 percent rating is warranted for moderate incomplete paralysis of the superficial peroneal nerve. Id. A 20 percent rating is warranted for severe incomplete paralysis of the superficial peroneal nerve. Id. A 30 percent rating is warranted for complete paralysis of the superficial peroneal nerve with weakened eversion of the foot. Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123 (2013). Thus, neuritis, depending on its severity, can be assigned a 20 percent rating as listed for moderate incomplete paralysis or a 30 percent rating based on severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2013). Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2013). Thus, neuralgia can be assigned a maximum disability rating of 20 percent. 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2013).

As explained in more detail below, an increased rating of any degree from September 18, 2006 forward, to include a rating in excess of 10 percent from March 27, 2006 forward, is not possible due to operation of the amputation rule. As such, for the purposes of clarity the period prior to September 18, 2006, will be analyzed first, followed by the period from September 18, 2006 forward.

Prior to September 18, 2006, the Board finds no objective evidence that would warrant a compensable rating for the Veteran's peroneal nerve entrapment. The August 2002 VA examiner noted that there was entrapment of the peroneal nerve, but did not note the presence of incomplete paralysis to any degree. The November 2005 nerves VA examiner also noted no paralysis of any type, but did note symptoms of weakness with respect to ankle dorsiflexion. Sensory functions in the lower extremity were noted to be normal, with normal gait and reflexes. Finally the examiner noted no numbness, paresthesias, pain, dysesthesias, or impaired coordination. No other VA or private medical evidence of record indicates that at any point prior to September 18, 2006, the Veteran's peroneal nerve entrapment was characterized by complete or incomplete paralysis of any sort.

With respect to neuritis, the Board notes that the Veteran has consistently complained of pain in his lower leg generally. While the Veteran is competent to report such symptoms as they are lay observable, the Veteran is no competent to attribute the pain in his lower leg specifically to his peroneal nerve entrapment, as opposed to his service-connected left lower leg muscle herniation or left lower leg scar, as to do so requires medical training and expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the rating must be determined based on the medical evidence of record from the period at issue.

The August 2002 VA general medical examiner noted the peroneal nerve entrapment, and noted complaints of pain. However, these complaints of pain were not attributed to the peroneal nerve entrapment, but instead were noted primarily in relation to the left lower leg muscle herniation. The November 2005 nerves examiner noted specifically that there was no evidence of muscle atrophy in the affected area, no pain associated with the nerve entrapment, or any sensory disturbances. Further, the examiner noted that deep tendon reflexes were normal in the affected area. Thus, there is no medical evidence indicating that the Veteran's peroneal nerve entrapment is characterized by loss of reflexes, muscle atrophy, sensory disturbances, or constant pain. See 38 C.F.R. § 4.123 (2013). 

Concerning neuralgia, the Board again notes that while the Veteran is competent to report left lower leg pain, he is not competent to state that the pain is attributable to his peroneal nerve entrapment. See Jandreau, 492 F.3d 1372. As such, rating must be determined based on the medical evidence from the period at issue. Here, the November 2005 nerve examination affirmatively noted that there was no pain associated with the Veteran's peroneal nerve entrapment. There is no other medical evidence of record, private or VA, noting pain being associated with the Veteran's peroneal nerve entrapment. See 38 C.F.R. § 4.124 (2003). Further, the November 2005 muscle examination specifically noted pain to be a symptom of that disability, and therefore to award a higher rating for the Veteran's peroneal nerve impairment based on complaints of pain would constitute pyramiding, and is prohibited. See 38 C.F.R. § 4.14 (2013).

As a result, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against assigning a compensable rating for peroneal nerve entrapment for the period prior to September 18, 2006. 38 C.F.R. §§ 4.123, 4.124, 4.124a Diagnostic Code 8522 (2013).

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case for the period prior to September 18, 2006. All other rating codes applicable to the peroneal nerve require that moderate incomplete paralysis of the nerve be present in order for a 10 percent rating to be warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8523 (2013). As stated above, there is no medical evidence prior to September 18, 2006, that the Veteran's peroneal nerve entrapment was characterized by the presence of complete paralysis characterized by loss of dorsal flexion of the foot or loss of abduction and weakened adduction of the foot, moderate or severe incomplete paralysis, neuritis, or neuralgia. Id.

For the period from September 18, 2006, forward an increased rating, to include a rating in excess of 10 percent from March 27, 2006 forward, is not warranted as the assignment of a higher rating would violate the amputation rule. 38 C.F.R. § 4.68 (2013). As stated previously, a November 2009 rating decision assigned a rating of 20 percent for a left lower leg scar and a rating of 40 percent for a left lower leg herniated muscle, effective September 18, 2006. Thus, as of September 18, 2006, the Veteran had a combined rating for the left lower leg of 50 percent. See 38 C.F.R. § 4.25 (2013) (stating that combined values are rounded to the nearest number divisible by ten, with values ending in 5 being adjusted upwards). As the Veteran's combined rating effective September 18, 2006, exceeds the maximum 40 percent allowable in accordance with the amputation rule, an increased rating for the period from September 18, 2006, forward, to include a rating in excess of 10 percent from March 27, 2012 forward, for a service-connected peroneal nerve entrapment is warranted. 38 C.F.R. § 4.68 (2013).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable evaluation prior to March 27, 2012, and in excess of 10 percent from March 27, 2012, forward for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a compensable rating prior to September 18, 2006, and the amputation rule prevents an increased rating of any type from September 18, 2006 forward. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

2. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected peroneal nerve entrapment is subjective pain, weakness, swelling, and fatigue. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diagnostic Code 8522. For all nerve disabilities, the rating schedule contemplates complete paralysis resulting in loss of dorsiflexion, weakened eversion and adduction and anesthesia, severe, moderate and mild incomplete paralysis, neuritis characterized by muscle atrophy loss of reflexes, sensory disturbances and constant pain, and neuralgia characterized by dull and intermittent pain. 38 C.F.R. § 4.124a. In summary, the schedular criteria for diseases of the peripheral nerves contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to organic disease of the nervous system, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is subjective pain, weakness, swelling, and fatigue. In short, there is nothing exceptional or unusual about the Veteran's peroneal nerve entrapment as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 18, 2006, and in excess of 20 percent from September 18, 2006, forward is denied.

Entitlement to a compensable rating prior to March 27, 2012, and in excess of 10 percent from March 27, 2012, forward is denied.
REMAND

While the Board notes that the Veteran's claim for TDIU is a recent one and that development may well already be underway, as the Veteran's TDIU claim is at least partially based on the claims currently on appeal, the Board finds that it must take jurisdiction over the Veteran's claim of TDIU. See Rice, 22 Vet. App. at 453-54. As no notice regarding that claim has as of yet been provided and appropriate development has not been conducted, the Board must remand the claim so notice can be provided and any necessary development undertaken, to include obtaining a medical opinion.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

After providing appropriate notice, conduct any further development of the Veteran's TDIU claim deemed necessary, to include obtaining a VA medical opinion.

2. Thereafter, adjudicate the issue on appeal. If the determination is unfavorable to the Veteran, he and his representative should be furnished a rating decision which addresses all evidence associated with the claims file. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


